DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9-11, 13-16, 17, 19, 20 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (2010/0263161; Provisional priority date of 16 April 2009 predates priority dates of current application) in view of Kilstrom (5,935,279).
Regarding claims 22 and 23, Lee discloses a surface cleaning apparatus, having a main body, a container positioned below a cyclone separator, the main body includes a locking recess (show within portion 14 in Fig. 13) and the removable assembly consists of the container, a cover assembly and a latch mechanism with the cover (250/D) operably coupled to the container, the latch member located at a forward side of the assembly and having a body with a locking projection (261) that is selectively received by the locking recess and a portion (260) that is adapted to be pressed by a user to move the latch mechanism from a latched position in which the locking projection is received within the locking recess to an unlatched position in which the locking projection is removed from the locking recess, thereby allowing the container to be removed from the upright handle assembly.  Lee further discloses that the container and latch mechanism may be applied to an upright cleaner (paragraph 38), but fails to disclose any specific structure of the upright cleaner.  Kilstrom discloses a common configuration for an upright cleaner, also having a removable collection bin, such that one of ordinary skill in the art would look to known prior art for a common structure for an upright cleaner, which Lee discloses may be used with the claimed cyclonic separator and removal structure, with the upright cleaner of Kilstrom including an upright handle (14), pivotally mounted to a foot assembly (10), a suction source (20/21) fixedly mounted within the upright handle (shown within the base of the handle as well as between portions of the foot), all being common structures in known upright cleaners.  Therefore, when applying the container of Lee to an upright cleaner, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the upright cleaner with similar structure having an upright handle, pivotally mounted to a foot assembly, a suction source fixedly mounted within the upright handle and/or foot. 
Regarding claim 24, Kilstrom further discloses that the suction source is a singular suction source, that the suction source and cup assembly form a recovery system and Lee further discloses that the latch mechanism comprises a vertically-extending guide track (245) provided on a portion of the cup assembly; and the latch member having a body with structure provided thereon (opening in bottom portion of 260 for receiving the track) for engaging with the vertically-extending guide track for sliding movement within the vertically-extending guide track, the latch member is restricted to vertical translational movement by the vertically-extending guide track, wherein when the portion that is adapted to be pressed by a user is pressed, the vertical translational movement of the latch member is initiated and the latch member is moved from the latched position to the unlatched position.
Regarding claim 2, Lee further discloses that 
    PNG
    media_image1.png
    200
    124
    media_image1.png
    Greyscale
the cup assembly further comprises a cover assembly (shown here) operably coupled to the cup.
Regarding claims 3 and 14, Lee further discloses that the vertically-extending guide track is formed on an interior surface of the cover assembly (cover shown here, having the track formed therein). 
Regarding claims 4, 5, 13 and 15, Lee further discloses that the cover assembly further comprises a button and locking projection aperture (shown with button and locking projection extending therefrom) formed in an upper wall thereof and wherein the locking projection is receivable therein.
Regarding claims 6, 7, 16 and 17, Lee further discloses a biasing mechanism (247) in the form of a coil spring, the biasing mechanism configured to bias the latch mechanism to the latched position.
Regarding claims 9, 10, 19 and 20, Lee further discloses a hand grip (250) on the outwardly-facing side wall of the cup wherein a user can grip the hand grip and actuate the latch mechanism to lift the cup assembly away from main body using a single hand.
Regarding claim 11, Griffith further discloses that a conduit (40c) extends from a bottom wall of the cup.

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive.  The applicant argues that the combination of Lee is improper for a number of reasons, including a) a lack of clear disclosure of Lee, b) the spirit of the invention of Lee only being the dust separating unit, c) hindsight reconstruction, d) the combination would render the prior art unsatisfactory, e) Kilstrom teaches away from Lee and f) that none of the references teach the limitations as claimed.  However, as applied, the examiner is merely relying on the Kilstrom reference to provide the very basic, common and well-known structure of an upright vacuum cleaner, including the upright handle, suction source and pivotal foot, all of which are nearly universal in upright vacuum cleaners.  The base Lee reference makes the specific statement that the spirit of the invention may be applied as an upright cleaner, which provides a very clear prima facie case of obviousness to modify the housing structure as set forth as the canister type cleaner.  The “spirit” of the invention of Lee is clearly focused on the cyclonic separator (Figs. 4-9) and the dirt collection container including the latching/release mechanism (Figs. 11-15), accounting for nearly half of the drawings showing detailed physical structure (others showing the entire invention, functional operation, schematic structure and process of use).  The examiner maintains that anyone of ordinary skill in the art would easily come to the conclusion of the disclosed removable dirt cup being mounted to an upright cleaner body, having the basic common structure disclosed by Kilstrom, in the same manner shown for the canister configuration of Lee, which would provide all of the claimed structure set forth in the claims.  Therefore, the examiner maintains that the combination of prior art as applied, does make obvious all of the claimed structure, with (in response to corresponding arguments) a) the limited disclosure of Lee clearly suggesting implementation of an upright cleaner, b) Lee clearly defining the spirit of the invention, all of which could easily be applied to an upright cleaner by anyone of ordinary skill in the art, c) no hindsight reconstruction because Lee makes specific reference to an alternative upright configuration, all of which is common and well-known in the art (Kilstrom applied as an example of common structure), d) the combination would easily incorporate all specific structure of Lee into an upright cleaner that anyone of ordinary skill in the art could easily modify to be fully functional, e) the different structure disclosed by Kilstrom is merely known art alternative, but does not teach away from Lee in any way and f) the combination of references clearly disclose/teach all of the claimed limitations.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3 October 2022